ON MOTIONS TO DISMISS
BOARDMAN, Judge.
This matter is before the court on separate motions to dismiss of appellees, Carien Realty Company and A. L. Ellis and Helen L. Ellis.
The pertinent part of the trial court’s order is:
Amended Counterclaim of Marjorie R. Neil be and the same is hereby granted without leave to Defendant, Neil to amend.
2. Defendant, Carien Realty Company’s Motion to Dismiss Crossclaim of Marjorie R. Neil be and the same is hereby granted without leave to Defendant, Neil to amend.
The sole question for our determination is whether the order entered by the able trial judge is a final order susceptible to appeal.
The record before the court is insufficient to support the motions to dismiss the appeal. Accordingly, they are
Denied.
*740HOBSON, A. C. J., and McNULTY, J., concur.